219 U.S. 35 (1910)
MOBILE, JACKSON & KANSAS CITY RAILROAD COMPANY
v.
TURNIPSEED, ADMINISTRATOR.
No. 59.
Supreme Court of United States.
Submitted November 30, 1910.
Decided December 19, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSISSIPPI.
*36 Mr. James N. Flowers for plaintiff in error.
*39 Mr. C.H. Alexander and Mr. Chalmers Alexander for defendant in error.
*38 MR. JUSTICE LURTON delivered the opinion of the court.
This was an action in tort for the wrongful killing of Ray Hicks, a section foreman in the service of the railroad company. There was a judgment for the plaintiff in a circuit court of the State of Mississippi, which was affirmed by the Supreme Court of the State.
The Federal questions asserted, which are supposed to give this court jurisdiction to review the judgment of the Supreme Court of the State, arise out of the alleged repugnancy of §§ 3559 and 1985 of the Mississippi Code to that clause of the Fourteenth Amendment of the Constitution which guarantees to every person the equal protection of the laws.
*40 Section 3559 of the Mississippi Code of 1892, being a rescript of § 193 of the Mississippi constitution of 1890, abrogates, substantially, the common law fellow-servant rule as to "every employe of a railroad corporation." It is urged that this legislation, applicable only to employes of a railroad company, is arbitrary, and a denial of the equal protection of law, unless it be limited in its effect to employes imperiled by the hazardous business of operating railroad trains or engines, and that the Mississippi Supreme Court had, in prior cases, so defined and construed this legislation. Ballard v. Mississippi Cotton Oil Co., 81 Mississippi, 532; Bradford Construction Co. v. Heflin, 88 Mississippi, 314.
It is now contended that the provision has been construed in the present case as applicable to an employe not subject to any danger or peril peculiar to the operation of railway trains, and that therefore the reason for such special classification fails, and the provision so construed and applied is invalid as a denial of the equal protection of the law.
This contention, shortly stated, comes to this, that although a classification of railway employes may be justified from general considerations based upon the hazardous character of the occupation, such classification becomes arbitrary and a denial of the equal protection of the law the moment it is found to embrace employee not exposed to hazards peculiar to railway operation.
But this court has never so construed the limitation imposed by the Fourteenth Amendment upon the power of the State to legislate with reference to particular employments as to render ineffectual a general classification resting upon obvious principles of public policy because it may happen that the classification includes persons not subject to a uniform degree of danger. The insistence, therefore, that legislation in respect of railway employes generally is repugnant to the clause of the Constitution *41 guaranteeing the equal protection of the law merely because it is not limited to those engaged in the actual operation of trains is without merit.
The intestate of the defendant in error was not engaged in the actual operation of trains. But he was nevertheless engaged in a service which subjected him to dangers from the operation of trains, and brought him plainly within the general legislative purpose. The case in hand illustrates the fact that such employee, though not directly engaged in the management of trains, are nevertheless within the general line of hazard inherent in the railway business. The deceased was the foreman of a section crew. His business was to keep the track in repair. He stood by the side of the track to let a train pass by; a derailment occurred and a car fell upon him and crushed out his life.
In the late case of L. & N. Railroad v. Melton, 218 U.S. 36, an Indiana fellow-servant act was held applicable to a member of a railway construction crew who was injured while engaged in the construction of a coal tipple alongside of the railway track. This whole matter of classification was there considered. Nothing more need be said upon the subject, for the case upon this point is fully covered by the decision referred to.
The next error arises upon the constitutionality of § 1985 of the Mississippi Code of 1906. That section reads as follows:
"Injury to Persons or Property by Railroads prima facie Evidence of Want of Skill, etc.  In all actions against railroad companies for damages done to persons or property, proof of injury inflicted by the running of the locomotives or cars of such company shall be prima facie evidence of the want of reasonable skill and care on the part of the servants of the company in reference to such injury. This section shall also apply to passengers and employes of railroad companies."
The objection made to this statute is that the railroad *42 companies are thereby put into a class to themselves and deprived of the benefit of the general rule of law which places upon one who sues in tort the burden of not only proving an injury, but also that the injury was the consequence of some negligence in respect of a duty owed to the plaintiff.
It is to be primarily observed that the statute is not made applicable to all actions against such companies. Its operation is plainly limited, first, to injuries sustained by passengers or employes of such companies; second, to injuries arising from the actual operation of railway trains or engines, and third, the effect of evidence showing an injury due to the operation of trains or engines is only "prima facie evidence of the want of reasonable skill and care on the part of the servants of the company in reference to such injury."
The law of evidence is full of presumptions either of fact or law. The former are, of course, disputable, and the strength of any inference of one fact from proof of another depends upon the generality of the experience upon which it is founded. For a discussion of some common law aspects of the subject see Cincinnati &c. Ry. v. South Fork Coal Co., 139 Fed. Rep. 528 et seq.
Legislation providing that proof of one fact shall constitute prima facie evidence of the main fact in issue is but to enact a rule of evidence, and quite within the general power of government. Statutes, National and state, dealing with such methods of proof in both civil and criminal cases abound, and the decisions upholding them are numerous. A few of the leading ones are Adams v. New York, 192 U.S. 585; People v. Cannon, 139 N.Y. 32; Horne v. Memphis &c. Ry., 1 Coldwell (Tenn.), 72; Meadowcroft v. The People, 163 Illinois, 56; Commonwealth v. Williams, 6 Gray, 1; State v. Thomas, 144 Alabama, 77.
We are not impressed with the argument that the Supreme Court of Mississippi, in construing the act, has declared *43 that the effect of the statute is to create a presumption of liability, giving to it, thereby, an effect in excess of a mere temporary inference of fact. The statutory effect of the rule is to provide that evidence of an injury arising from the actual operation of trains shall create an inference of negligence, which is the main fact in issue. The only legal effect of this inference is to cast upon the railroad company the duty of producing some evidence to the contrary. When that is done the inference is at an end, and the question of negligence is one for the jury upon all of the evidence. In default of such evidence, the defendant, in a civil case, must lose, for the prima facie case is enough as matter of law.
The statute does not, therefore, deny the equal protection of the law or otherwise fail in due process of law, because it creates a presumption of liability, since its operation is only to supply an inference of liability in the absence of other evidence contradicting such inference.
That a legislative presumption of one fact from evidence of another may not constitute a denial of due process of law or a denial of the equal protection of the law it is only essential that there shall be some rational connection between the fact proved and the ultimate fact presumed, and that the inference of one fact from proof of another shall not be so unreasonable as to be a purely arbitrary mandate. So, also, it must not, under guise of regulating the presentation of evidence, operate to preclude the party from the right to present his defense to the main fact thus presumed.
If a legislative provision not unreasonable in itself prescribing a rule of evidence, in either criminal or civil cases, does not shut out from the party affected a reasonable opportunity to submit to the jury in his defense all of the facts bearing upon the issue, there is no ground for holding that due process of law has been denied him.
Tested by these principles, the statute as construed and *44 applied by the Mississippi court in this case is unobjectionable. It is not an unreasonable inference that a derailment of railway cars is due to some negligence, either in construction or maintenance of the track or trains, or some carelessness in operation.
From the foregoing considerations it must be obvious that the application of the act to injuries resulting from "the running of locomotives and cars," is not an arbitrary classification, but one resting upon considerations of public policy arising out of the character of the business.
Judgment affirmed.